MADDOX, Justice.
This is another challenge to the Alabama Ethics Commission. The facts surrounding the controversy are set forth in Comer v. City of Mobile et al., Ala., 337 So.2d 742 (decided September 24, 1976).
In Comer, this Court held that section 16(h) and a portion of section 2(k) of Act No. 130 of the 1975 Session of the Alabama Legislature to be unconstitutional. This suit challenges the authority of the incumbent members of the State Ethics Commission to continue to serve as members of the Commission. We hold here, as we did in Comer, that the incumbent Ethics Commissioners are legally authorized to hold their positions and continue as de facto officers until Commissioners are appointed and confirmed as provided under section 16(a) of Act No. 130.
On authority of Comer, we decide that the judgment of dismissal by the trial court is due to be affirmed.
In view of the fact that we are affirming the judgment of the trial court, it is unnecessary for us to consider the State of Alabama’s motion to dismiss Suitts’ appeal on the ground that Suitts lacked standing to perfect the appeal.
AFFIRMED.
HEFLIN, C. J., and FAULKNER, JONES, ALMON, SHORES and BEATTY, JJ., concur.
BLOODWORTH and EMBRY, JJ., concur specially.